DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment of claims 1, 8 are supported by the specification. 
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 5/31/2022. Thus, the following action is properly made final.  
Claim Rejections - 35 USC § 103
Claims 1-3, 5-6, 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dubois et al (US 6,319,979) in view of Shen et al (CN 105585961).
Claims 1-3, 5-6, 8, 10-11: Dubois teaches an article comprising an adhesive composition comprising 25-85 wt% of an ethylene/octane copolymer, 5-50 wt% of a tackifier and 0-50 wt% of a wax (6:25-38). The tackifier can be a rosin ester (22:30-50). The copolymer has a density of 0.865-0.875 and a viscosity of 3500-6000 cps at 177°C and is prepared using metallocene catalyst (11:33-37). (1mPa.s= 1cps). The wax can be ethylene based polymer wax having a density of 0.885-0.97, a viscosity at 177°C of 100-1000 cps, such as Sasol H-1. One exemplary composition has a viscosity of 951 cps. Case law holds that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Dubois does not teach a rosin ester tackifier like claimed.
However, Shen discloses a modified rosin tackifying resin with better stability, compatibility, color, wettability and adhesion [0035-0039]. The rosin ester is identical to ones disclosed in the instant application and therefore possesses the claimed features. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize a rosin ester like claimed to improve the stability, compatibility etc. of the adhesive. 
Dubois is silent with respect to the fiber tear, open time and heat stress of the composition. However, the combination of teachings from Dubois and Shen have rendered obvious the instantly claimed ingredients and amounts thereof. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise.
Claim 9: Dubois teaches the amount of antioxidant is in an amount of less than 0.5 wt% (24:25-28). Case law holds that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763